August 6, 2021

Allowable Subject Matter

Claims 1-3 and 5-8 are allowed.

The following is an examiner’s statement of reasons for allowance: While Figures 3 and 6 of Piretti (U.S. Patent No. 9,826,838 B2) show backrest support elements 20 at different locations in the lateral hollow portions 42 of the flexible backrest panel 34, it appears the different location is due to the lateral hollow portions 42 moving on or with respect to the backrest support elements 20 in reaction to when a user leans back against the flexible backrest panel 34.  The backrest support elements are not movable between a configuration of use and a storage configuration, as defined in claim 1. Also, when  the flexible backrest panel of Piretti is in the curved configuration when a user leans back against the flexible backrest panel 34, the distance between the backrest supports do not have a second dimension that is greater than the first dimension when no one is leaning back against the back, as defined in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in ITALY on 07/08/2019. It is noted, however, that applicant has not filed a certified copy of the IT102019000011166 application as required by 37 CFR 1.55.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636